Citation Nr: 1619209	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left ankle disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to January 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left and right ankle disability, low back disability and acquired psychiatric disorder are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 1975 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as nervous condition; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  A June 1975 rating decision denied the claim of entitlement to service connection for a left ankle disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

4.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for an acquired psychiatric disorder and left ankle disability in a June 1975 rating decision, based on its determinations that the evidence failed to show the Veteran incurred a nervous condition during his period of active duty or had a current left ankle disability.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  In February 2011, the Veteran again claimed service connection was warranted for acquired psychiatric and left ankle disabilities.  

The evidence of record in June 1975 consisted of the Veteran's statements, service treatment records (STRs), and reports of VA examinations dated in April 1975.

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, VA outpatient treatment records dated through February 2011, as well as a private psychiatric assessment dated in September 1997 and an MRI dated in February 2011.  In sum, these records provide additional information relative to a potential incurrence of a psychiatric disorder in service, as well as a possible on-going left ankle disability.  Specifically, the Board notes the Veteran was noted to have a depressed mood in service during a November 1974 psychiatric assessment in service.  Since his June 1975 rating decision, the Veteran has provided a September 1997 private psychiatric assessment, which shows he was diagnosed with major depressive disorder.  In addition, his outpatient treatment notes from the San Juan VAMC show ongoing treatment for several psychiatric disorders, to include depression.  Additionally, the Veteran has self-reported ongoing left ankle problems since service.  Finally, the Veteran's outpatient treatment records from the San Juan VAMC show he reported a left foot injury in service, and has also reported experiencing current joint pain.  

The Board finds the above noted evidence to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for the acquired psychiatric and left ankle disabilities.  Accordingly, reopening of the claims for service connection for acquired psychiatric and left ankle disabilities is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for an acquired psychiatric disorder is granted.

New and material evidence having been presented, reopening of the claim for service connection for left ankle disability is granted.




REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  At the outset, the Board notes the Veteran has not been afforded a VA examination in response to his claims.  In essence, the Veteran asserts his acquired psychiatric disorder either originated in service, or alternatively, pre-existed service and was aggravated therein.  He also asserts his bilateral ankle disabilities began in service.  In his February 2011 claim, the Veteran stated his low back disability was a result of his ankle condition. 

A review of his outpatient treatment records from the San Juan VAMC shows the Veteran has been diagnosed with several psychiatric disorders, to include depression, schizophrenia and an unspecified psychotic disorder.  In addition, as noted above the Veteran has been treated for joint pain at the San Juan VAMC.  Further, a February 2011 MRI revealed degenerative changes and bulging discs at the L3 through S1 spinal segments.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this respect, the Board notes the most recent outpatient treatment records from the San Juan VAMC are dated in February 2011.  However, on several occasions since that time the Veteran has asserted he has received ongoing treatment at the San Juan VAMC, and also indicated these records would be assistive in corroborating his claimed disabilities.  As such, on remand all relevant ongoing treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  In addition, the RO or AMC should notify the Veteran that he should either submit medical records establishing his pre-service psychiatric treatment, or in the alternative, provide a completed VA Form 21-4142 Authorization and Consent to Release Information for the facility that treated him prior to his entrance into active duty.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed bilateral ankle and thoracolumbar spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed left or right ankle disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports of injuring his ankles in service.

If, and only if, the examiner finds the Veteran's current right or left ankle disability originated in service, the examiner should also state whether any low back disorder present during the period of the claim:

a)  was caused by his left or right ankle disability; or

b)  was permanently worsened by his left or right ankle disability. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the etiology of his claimed psychiatric disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim, to specifically include depression, schizophrenia, and an unspecified psychotic disorder.  Specifically, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports of initial symptom manifestation, and chronicity, as well as the Veteran's service treatment records, which indicate he experienced a depressed mood and frequently attended the mental hygiene clinic.  

If the examiner finds there is a 50 percent or better probability that a currently diagnosed psychiatric disability was present in service, the examiner should also state whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state whether the disorder clearly and unmistakably did not undergo a chronic increase in severity during or as a result of service.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


